1
2
3                                            JS6

4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    RICHARD LEE JOHNSON,                         Case No. 5:18-cv-02486 PA (SHK)
11                                Petitioner,
                                                   JUDGMENT
12                       v.
13    UNKNOWN,
14
                                  Respondent.
15
16
17         Pursuant to the Order Presented By The United States Magistrate,
18         IT IS HEREBY ADJUDGED that this action is DISMISSED without
19   prejudice and the certificate of appealability is DENIED.
20
21   Dated: January 10, 2019
22                                         PERCY ANDERSON
                                           United States District Judge
23
24
25
26
27
28
